NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MADEL JULIEN,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3720
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Frederick R. Hardt, Judge.

Madel Julien, pro se.



PER CURIAM.

             Affirmed.



VILLANTI, BLACK, and SALARIO, JJ., Concur.